Title: 1774. Sunday. Novr. 6.
From: Adams, John
To: 


       Went all day to hear Mr. Baldwin a Presbyterian Minister at Kingston. We put up at Scotts. Mr. Baldwin came in the Evening to see us.
       Hor. B. 3. O. 2. Pueros ab ineunte AEtate assuefaciendos esse rei militari et Vitae laboriosae.
       We walked to Meeting above 2 Miles at Noon. We walked 1/4 of a Mile and staid at one Quintouns an old Irishman, and a friendly cordial Reception we had. The old Man was so rejoiced to see us he could hardly speak—more glad to see Us he said than he should to see Gage and all his Train.—I saw a Gun. The young Man said that Gun marched 8 Miles towards Boston on the late Alarm. Almost the whole Parish marched off, and the People seemed really disappointed, when the News was contradicted.
      